BISCHOFF, J.
The motion is in part for relief which has been denied upon a previous application, and as a whole it proceeds upon the same matters as to which a decision was then made. The respondent properly objects that, without leave to renew having been obtained, the motion cannot be heard. Motion denied, with $10 costs.
In view of the fact that the court in which the action at law is pending has jurisdiction to afford complete relief to this plaintiff in that action, an injunction is not to be granted merely upon the ground that the litigation will involve the same matters as those involved "in the action now brought in equity. High, Inj. §§ 48, 49. The only possible basis for the motion is that the court should interpose to relieve the plaintiff from the embarrassment of a multiplicity of actions at law involving the same subject-matter, but this equitable relief is to be sought by action for the purpose (Third Ave. R. Co. v. Mayor, etc., of New York, 54 N. Y. 159), and the right to the injunction pendente lite is of the character described as depending upon the nature of the action (Code, § 603). • In such a case the complaint must demand the injunction in order that the motion may he entertained (Sanders v. Ader, 26 App. Div. 176, 49 N. Y. Supp. 964), and here the papers are insufficient, since no such demand is embodied in the pleading. Motion denied, with $10 costs.